Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-20 are allowed.
IDS, filed May 19, 2022, has been considered.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “determining, by at least one processing device, identification information of an entity which corresponds with a related communication mechanism by using heuristic pattern matching, the heuristic pattern matching being based on a number of communications associated with the entity that are made a predetermined number of times within a predetermined period of time…wherein the identification information of the entity includes a type of establishment associated with the related communication mechanism using the heuristic pattern matching, the identification information and the related communication mechanism are obtained from the search results, and the combining the identification information and the related communication mechanism occurs on an application server and matches an identifier of the initiating device with the search results when the application server receives a notification that the initiating device has initiated the initiating communication associated with the search results obtained by the application server. as set forth in claims 1 and 12.
The closest prior art, Hsieh et al., discloses merging the first list and the second list to generate a call history of the particular time period, wherein the first list is listed prior to the second list [0007].  Nicolas et al. disclose the lists may be combined, such as phone book and most recently used, phone book and missed calls and most recently used, etc. In addition, other intelligent schemes my be implemented to order the relevance of each list or combined lists (column 6, lines 41-50). However, the prior art does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
8/20/2022